DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 3, there is no antecedent basis for “the lumen (18) of a second fluid line (182)”.
	In claim 3, line 2, use of the term “loop-like” appears vague and indefinite.  It is not clearly what structure is “like” a loop.
	In claim 4, line 2, there is no antecedent basis for “the path”.
	In claim 6, line 2, there is no antecedent basis for “the sealing process”.
	In claim 7, line 2, there is no antecedent basis for “the fluid line”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner et al (US patent application publication 2018/0370497).
	The publication to Hafner discloses the invention as is claimed.  Hafner discloses a fluid connection (fig. 9) of a windshield wiping system.  The fluid connection includes a heating element (3) arranged in a lumen (2) and protruding from an opening therein.  A separate tubular sealing means (16) is arranged on the opening and closes the opening in a fluid-tight manner and fixes the heating element.
	With respect to claim 1, the intended use of the fluid connection of “for a wiper blade” does not act to distinguish from Hafner.  It could be used in such a manner if so desired.  Nothing would prohibit such.  Further, the connection of Hafner is used in combination with both a wiper arm and wiper blade (para. 25), thus meeting the claim.
	With respect to claims 2 and 3, the heating element is in the form of a heating wire than extends from an opening in the first lumen (2) and then loops back into an opening in a second lumen (1).  The loop is clearly visible in figure 9.  The first and second lumens are of structure that defines first and second fluid lines.
	With respect to claim 4, the sealing means (15, 16) are deemed along the path of the loop.

	With respect to claims 6 and 7, the inner rings or ribs of the sealing means (15, 16), which are clearly shown in figures 8 and 9, are deemed sealing rings as claimed arrange internally on a portion of the fluid line. 
	With respect to claim 8, the flanges on the ends of the sealing means (15, 16), which are clearly shown in figures 7-9, which engage the end of the openings is deemed a ring that is external to the slipped-over part.
	With respect to claim 12, the openings in the fluid lines are deemed to be on extensions thereof, at least as far as defined.
With respect to claim 13, the sealing means (15, 16) engage on the ends or “extensions” of the fluid lines and are thus deemed to be slipped over, at least as far as defined.
	With respect to claim 14, the seal is a separate sealing ring, at least as far as defined.
	With respect to claim 15, Hafner discloses the fluid connection is combination with a wiper blade (para. 25).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner (US patent application 2018/0370497).
The publication to Hafner discloses the invention substantially as is claimed, as recited above, with the exception of the seals being configured in one piece with the fluid lines. 
While Hafner discloses the seals as being of separate construction from the fluid line, to make such integral therewith does not appear inventive.  The unity or diversity of part would depend more upon the choice of the manufacturer, and the convenience and availability of the machines and tools necessary to construct the seals/fluid lines, than any inventive concept.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the seals of Hafner as one piece with the fluid lines, to reduce assembly steps of the fluid connection, as a mere design choice, lacking any criticality of such construction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al (US patent application publication 2018/0370497) in view of Kleinsasser et al (US patent application 2015/0321645).
	The publication to Hafner discloses all of the above recited subject matter with the exception of the sealing means including a heat-shrinkable tube.
	The publication to Kleinsasser discloses a wiper blade (fig. 2) with heating elements (60) extending from a heating element tubing (66) therein.  The heating elements extending from the heating element tubing can have heat shrink tubing providing thereon to improver sealing thereof (para. 97).




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
20 March 2022